t c summary opinion united_states tax_court joseph p and mary a dyer petitioners v commissioner of internal revenue respondent docket no 20860-06s filed date joseph p dyer pro_se jeffrey s luechtefeld for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure the only issue we must decide is whether petitioners received income of dollar_figure as a result of the lapse of a life_insurance_policy background some of the facts have been stipulated and are so found the parties’ oral stipulation of facts and exhibits is incorporated by this reference when the petition was filed petitioners resided in florida joseph dyer petitioner was a partner in the law firm of siciliano ellis sheridan dyer law firm or firm in on date the firm purchased a life_insurance_policy insurance_policy or policy with petitioner as the insured and his wife petitioner mary dyer named as the beneficiary the firm’s partners including petitioner had an oral agreement to insure each of the partners so that in case one of the partners died the proceeds from the insurance covering that partner would in their petition petitioners claim that respondent is barred by the statute_of_limitations from assessing a deficiency against them for in respondent’s answer he alleged that petitioners’ federal_income_tax return was filed on date and that the notice_of_deficiency was timely sent to petitioners by certified mail on date before the expiration of the 3-year period for assessment applicable under sec_6501 petitioners did not argue this issue at trial accordingly we find that petitioners conceded the issue and respondent timely sent the notice_of_deficiency in accordance with the requirements of sec_6501 satisfy the partnership’s obligation to his or her spouse for the deceased partner’s share of the partnership initially the firm paid significant amounts of money to fund the policy’s premiums after years the firm stopped paying the premiums and apparently the premiums then were paid_by borrowing from the cash_value of the policy the policy was issued by northwestern mutual life_insurance co the insurance_company the insurance_policy remained in effect from until the insurance_company never had any direct contact with petitioners petitioners never received any distribution of money from the policy nor did they initiate any borrowing against the policy petitioner retired from the firm in and the firm paid petitioner for his share of the partnership in a letter dated date the insurance_company informed the law firm that the policy on petitioner’s life had lapsed the letter was addressed to siciliano ellis sheridan dyer the name of the law firm at the time the policy was purchased and stated in pertinent part according to petitioner the firm name was changed in when sheridan withdrew from the firm to become a judge petitioner also noted that siciliano died in ellis retired from the firm in and petitioner retired in dear policyowner we have not yet received the current premium for this policy and it no longer provides the protection you originally wanted the policy lapsed to dollar_figure of insurance which will be in effect until march when your policy lapsed loan interest of dollar_figure was repaid the policy lapse resulted in taxable_income of dollar_figure which we are required_by_law to report to the irs a 1099r form will be sent to you in january we are also required to ask that you complete and return the enclosed substitute w9 form to ensure the correct reporting of this income however you can apply to restore full protection and policy values and avoid the taxable_income to do so you must take these easy steps - complete and sign the enclosed request for reinstatement - return the request and your payment for the amount due before february we will do the rest if the request is approved you will continue to enjoy all the valuable benefits the policy was designed to provide we will not be sending you another reminder so we urge you to mail the completed request and your payment today if you have any questions contact your financial representative shown below or your service representative in the policyowner services department at the home_office the firm did not apply to restore the policy and did not make any further premium payments to prevent the policy from lapsing petitioners filed a joint federal_income_tax return for without reporting income from the policy petitioners never received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc from the insurance_company apparently the insurance_company obtained petitioner mary dyer’s social_security_number from the firm’s bookkeeper but it never contacted petitioners directly about the situation the insurance_company notified the irs that petitioner mary dyer was the recipient of the income referred to in its letter to the law firm dated date this resulted in an examination of petitioners’ return in a letter addressed to petitioners dated date respondent suggested that petitioners might qualify to use a form_8606 nondeductible iras to show their cost_basis in the distribution in question the letter also informed petitioners that respondent had contacted the insurance_company which verified that it paid income to petitioners in a letter dated date petitioner described to respondent his version of the circumstances surrounding the purchase of the insurance_policy in the letter petitioner stated as follows there has never been any distribution and the suggestion that we may qualify to use a form_8606 to show our cost_basis troubles me because that would apply to an annuity all the premiums were paid_by the business and were a business deduction by the firm under the tax law at that time the purpose of the life_insurance was solely to benefit the business northwestern the insurance_company always considered the firm to be the policyholder see northwestern’s ltr of date when they declared the policy to have lapsed northwestern didn’t even have our address or social_security_number and apparently called the firm in to get my wife’s social_security_number on date respondent issued a notice_of_deficiency to petitioners for their tax_year under a section in the notice titled reasons for the changes respondent stated in pertinent part these paragraphs explain the items listed in sec_1 information reported to irs retirement distributions we need more information for the distribution shown on this notice we need to know if the income is a pension or an annuity an ira or lump sum rollover or an employee savings_plan if the income is from a pension annuity or an employee savings_plan and you are recovering your contributions using the general_rule or the simplified general_rule please send us a signed statement with the date of your first pension payment the amount you receive monthly and the total amount you contribute if the income is an ira or lump sum and was rolled over please send us a signed statement with the amount of the rollover the date of the distribution and the date of the rollover if the income is an employee savings_plan please send us a copy of the document showing the total_distribution amount you received for and the nontaxable amount of the distribution in a letter sent to the insurance_company dated date respondent requested information relating to the alleged income and stated as follows information needed our records show that you issued a form 1099-r to the social_security_number ssn for the tax_year ending date to mary dyer in the amount of dollar_figure can you please verify the correctness of this amount can you please provide a copy of the check issued to mary dyer for this amount this pertains to policy number the policy at issue in another letter to petitioners dated date respondent stated as follows dear mr and mrs dyer we have been notified that the united_states tax_court has docketed this case it is to our mutual benefit to settle the case without a trial this pertains to the tax_year ending date this case is scheduled for trial in tampa florida on date the statutory_notice_of_deficiency snd dated date proposed an increase to taxable_income for the failure to report the following income on your tax_return taxable annuity income issued in the social_security_number ssn of mrs dyer from the northwestern mutual_life_insurance_company in the amount of dollar_figure information received from northwestern mutual_life_insurance_company regarding policy number indicates this policy lapsed and the taxable_amount was dollar_figure i have enclosed a copy of this information per sec_72 if a loan is still outstanding when the life_insurance_policy is surrendered or allowed to lapse the borrowed amount becomes taxable at the time to the extent the loan value exceeds the owner’s basis in the contract as if the borrowed amount was actually received at the time of surrender or lapse and used to pay off the loan please secure a corrected written_statement from them that would verify the corrected taxable_income regarding this policy for tax_year the remaining items proposed in the snd was sic a computational change to your schedule a limitation the determination of this issue will depend on the final resolution of the annuity income issue discussion respondent’s position is based on his receipt of a form 1099-r from the insurance_company that form 1099-r is not in evidence after some confusion respondent now relies solely on a theory that petitioners’ income is a result of policy_loans made by petitioner mary dyer as owner of the policy that were satisfied when the insurance_policy lapsed respondent’s pretrial memorandum cites atwood v commissioner tcmemo_1999_61 atwood involved taxpayers who had borrowed against the cash_value of the insurance policies that they owned the crux of petitioners’ argument is that they were never the owners of the insurance_policy that they received no loans to pay policy premiums that they never received any payments from the insurance_company and that they therefore never received any income petitioners support this argument by pointing out that petitioner’s former law firm paid all the premiums and purchased the policy solely for the purpose of paying a surviving_spouse for a deceased partner’s share in the firm this is corroborated by the letter from the insurance_company addressed to the law firm dated date which refers to the law firm as the policyowner of the policy and indicates that any income from the policy’s lapse would be the firm’s income and that a form 1099-r would be sent to the firm sec_6201 provides as follows sec_6201 required reasonable verification of information returns --in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary under subpart b or c of part iii of subchapter_a of chapter by a third party and the taxpayer has fully cooperated with the secretary including providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary the secretary shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return petitioners have asserted a reasonable dispute to the item_of_income reported to the irs on the information_return and cooperated fully with respondent’s requests accordingly respondent has the burden of producing information to show that petitioners received income there is no evidence in the record that petitioners received the income in question indeed the evidence in the record indicates that the owner of the policy in question was petitioner’s former law firm petitioner retired from the firm years before the insurance_policy lapsed and neither he nor his wife received any payments from the insurance_company accordingly we hold that petitioners are not liable for a deficiency in income_tax as determined by respondent for the taxable_year to reflect the foregoing decision will be entered for petitioners
